The position of the appellant in this case does not appeal to me.
I can see how a nonresident can move to set aside a service and appear for that purpose only. The idea is not that he did not know, but, being a nonresident, the Court has no jurisdiction of him and cannot acquire it that way. He can appear for that purpose only.
I can see how a person who has no notice of a proceeding against him might appear and ask the Court to open its judgment against him and show that he had no notice, either actual or constructive. It is logical to allow him to appear for the sole purpose of setting aside the service.
The object of service is to give notice, and the purpose of personal service is to be sure that the person served has actual notice. I cannot understand how it is that a person can appear in person, or by an attorney, at the time mentioned in the notice, and claim and expect to have the claim allowed, that he does not know the very facts upon which he bases his motion. He does not ask for information about the matter. He does not ask for delay to prepare his case. He says, "I am here to tell you I do not know there is any such proceeding as the one in which I appear." For these reasons I must sustain the order appealed from.